Case 2:20-cv-06464-DMG-PJW Document 28 Filed 11/23/20 Page 1 of 1 Page ID #:193




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

   Case No.     CV 20-6464-DMG (PJWx)                                   Date    November 23, 2020
                CV 20-6465-DMG (PJWx)

   Title Tynesha Dixon v. City of Los Angeles, et al.                                   Page     1 of 1
         Salea Ladonya Irvin v. City of Los Angeles, et al.

   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                                NOT REPORTED
                Deputy Clerk                                              Court Reporter

      Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
               None Present                                               None Present

  Proceedings: IN CHAMBERS — ORDER TO SHOW CAUSE WHY CASES SHOULD
               NOT BE CONSOLIDATED

          On July 20, 2020, Plaintiff Tynesha Dixon filed a Complaint against the City of Los
  Angeles and 11 individual Defendants asserting five claims under 42 U.S.C. section 1983 and six
  state law claims. [Dixon Doc. #1.] The same day, Plaintiff Salea Ladonya Irvin filed a Complaint
  against the same Defendants, asserting the same claims, and based on the same factual allegations.
  [Irvin Doc. # 1.] Defendants filed six separate similar, if not identical, Answers in each case.

           Dixon, Irvin, and Defendants are each ORDERED TO SHOW CAUSE by no later than
  December 3, 2020 why the two cases should not be consolidated under the caption, Tynesha
  Dixon, et al. v. City of Los Angeles, et al., Case No. CV 20-6464 DMG (PJWx). See Fed. R. Civ.
  P. 42(a) (A court may consolidate actions pending before it if they “involve a common question
  of law or fact.”); see also Pierce v. County of Orange, 526 F.3d 1190, 1203 (9th Cir. 2008)
  (district courts have broad discretion whether or not to consolidate actions) (citing Invrs.
  Research Co. v. U.S. Dist. Court for the Cent. Dist. of Cal., 877 F.2d 777, 777 (9th Cir. 1989));
  Huene v. United States, 743 F.2d 703, 704 (9th Cir. 1984) (in determining whether consolidation
  is appropriate, courts weigh “the saving of time and effort consolidation would produce against
  any inconvenience, delay, or expense that it would cause.”). Failure to file a response by that date
  will be deemed consent to consolidation.

  IT IS SO ORDERED.




   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
